Citation Nr: 0403178	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-02 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to assignment of a higher disability rating for 
degenerative disc disease, lumbar spine, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows a period of active duty from 
November 1988 to February 1991 with 2 years, 9 months of 
prior active service.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2002, 
a statement of the case was issued in November 2002 and a 
substantive appeal was received in January 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that a VA examination was scheduled for the 
veteran in June 2003.  The record shows that a day before the 
scheduled examination, the veteran's spouse called 
"requesting to cancel" the veteran's appointment at the 
West Los Angles VA Medical Center and "to resubmitted to SLO 
clinic."  The meaning of this notation is not clear.  One 
interpretation is that the veteran wishes to be rescheduled 
for a VA examination, if possible, at another facility.  The 
Board notes that in a January 2003 letter the veteran 
indicated that she would "be happy to complete any more 
examinations by a doctor of the VA's choice."  In view of 
the veteran's specific contentions regarding the severity of 
her low back disability and her apparent willingness to 
cooperate with a VA examination to ensure an informed record 
for appellate review, the Board believes that additional 
action to schedule an appropriate examination is warranted in 
this particular case. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
her claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.

2.  After clarifying the meaning of the 
notation in the claims file that the file 
be "resubmitted to SLO clinic," the RO 
should make appropriate arrangements for 
the veteran to be afforded orthopedic and 
neurologic examinations to determine the 
extent and severity of the service-
connected low back disability.  It is 
imperative that the claims file, be made 
available to the examiners for review in 
connection with the examination(s).  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner(s) should report 
range of motion of the back as well as 
the point (in degrees) at which pain is 
elicited during such range of motion 
testing.  All neurological findings 
should also be reported.  The examiners 
should also offer an opinion as to 
whether the disability at issue has 
precipitated incapacitating episodes 
(periods of acute signs and symptoms) 
requiring bed rest prescribed by a 
physician and treatment by a physician 
and, if so, the number and duration of 
such episodes.  An opinion should be 
provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use.  
It should be noted whether the clinical 
evidence is consistent with the severity 
of the pain and other symptoms reported 
by the veteran.  The examiner(s) also 
should indicate whether the affected 
joint exhibits weakened movement, excess, 
fatigability, or incoordination.  

3.  After completion of the above 
actions, the RO should then review the 
record and determine if a higher rating 
is warranted under both the old and the 
current criteria for rating the veteran's 
service-connected low back disability.  
The veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




